IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SHERMAN COLEMAN,                             : No. 366 WAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
NANCY A. GIROUX,                             :
                                             :
                   Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2016, the Petition for Allowance of Appeal is

DENIED.



     Mr. Justice Eakin did not participate in the decision of this matter.